*664Order of the County Court reversed and case remitted to that court for determination upon the questions of fact raised in that court (Code Grim. Pro., §§ 543-a, 543-b). The mere fact of the presence of a notation of suspension and reinstatement on the face of an operator’s license is not ground for the reversal of a conviction for speeding. The provisions of section 501 (subd. 1, par. c) of the Vehicle and Traffic Law are restricted to those matters specifically mentioned therein (cf. People v. Lawton, 17 N Y 2d 637; see, also, People v. Kingston, 8 N Y 2d 384; Code Crim. Pro., § 542).
Concur: Judges Burke, Scileppi, Bergan and Breitel. Chief Judge Fuld and Judges Van Voorhis and Keating dissent and vote to affirm for the reasons stated in the opinion at the County Court.